 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    KEITH A. JOHNSON,                                       Case No. 2:19-cv-00014-RFB-GWF
 8                                           Plaintiff,
              v.                                                            ORDER
 9
      STATE OF NEVADA, et al.,
10

11                                        Defendants.
12
             This matter is before the Court on Plaintiff’s Civil Rights Complaint Pursuant to 42 USC
13
     § 1983 (ECF No. 1-2), filed on January 2, 2019.
14
             Plaintiff filed his Complaint in the CM/ECF system and appears to have filed his
15
     Complaint, financial certificate, and inmate trust account, done so in proper person, but failed to
16
     file an application to proceed in forma pauperis pursuant to LSR 1-1 and 28 U.S.C. § 1915(a).
17
     Plaintiff’s application to proceed in forma pauperis is therefore incomplete. Plaintiff’s complaint
18
     will not be filed until he either pays the requisite filing fee or he files a complete application to
19
     proceed in forma pauperis and the Court conducts a preliminary screening of his complaint.
20
     Plaintiff shall either pay the filing fee or file an application to proceed in forma pauperis no later
21
     than June 21, 2019. Plaintiff is advised that should he elect to submit an application to proceed
22
     in forma pauperis, he must also resubmit his most current trust account information. Accordingly,
23
             IT IS HEREBY ORDERED that Plaintiff shall either pay the filing fee or file an
24
     application to proceed in forma pauperis no later than June 28, 2019.
25
             IT IS FURTHER ORDERED that the Clerk of the Court retain the Complaint (ECF No.
26
     1-2).
27

28
                                                          1
 1          IT IS FURTHER ORDERED that the Clerk of the Court shall mail Plaintiff a copy of

 2   the Application to Proceed In Forma Pauperis By An Inmate Under 28 U.S.C. §1915, along with

 3   a copy of the instant Order dated May 28, 2018. Failure to timely comply with the terms of this

 4   Order will result in an order to show cause why the case should not be recommended for

 5   dismissal.

 6          Dated this 28th day of May, 2019.
 7

 8
                                                         GEORGE FOLEY, JR.
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
